Title: To George Washington from the Marquise de Lafayette, 9 November 1790
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



paris le 9 9bre [November 1790]

Recevés, monsieur l’hommage de ma vive recconnoissance du brevet que vous aves eu La bonté de nous envoyer pour mr Poirey; et d’accompagner de temoignages si flatteurs d’estime et de bienveillance pour Lui, qu’ils ont mis Le comble a une satisfaction, dont j’ose dire qu’il est digne. vous nous avés fourni un moyen, que nous ne pouvions devoir qu’a vous, de lui montrer le pois que nous mettions a son zele et en mon particulier, je suis fiere d’avoir eu cette occasion de Le rendre si heureux, moi qui souvent ai du a son attachement, pour mr de La fayette, des momens de tranquilité au milieu des allarmes. enfin monsieur, je vous exprimerois mal et son bonheur et ma gratitude; mais vous jugerés, je L’espere combien il m’est doux de recevoir personnellement du General Washington Le temoignage de bonté et d’intérêt que j’en reçois.
je ne vous parlerai point des nouvelles de notre pays, vous en etes instruit par des correspondances plus habiles, mais je vous repeterai ce que Mr de La fayette vous a peutêtre dit plus d’une fois, que La presence d’un ami qui vous ressemble eut adouci de cruelles angoisses et qu’après l’affermissement de notre Constitution ce sera un moment bien doux que celui de vous aller offrir Thommage de vos Leçons et des sentimens que mon coeur partage et dont je vous supplie d’agreer de nouvelles assurances.
permettés que me Washington trouve ici l’hommage de mes sentimens, et Lises dans mon coeur celui du respect et de L’attachement que vous Lui aves promis de vous rendre et avec Lesquels j’ai L’honneur d’etre, monsieur, votre très humble et très obeissante servante

Noailles de la fayette


pardonnes moy d’ecrire en françois la revolution ma laissé peu de terns pour L’etude et jai beaucoup perdu.

